Case 2:18-cv-03234-JAM-AC Document1 Filed a ia on la™

 

Mark Aussieker DEC 20 2018

8830 Olive Ranch Lane
Fair Oaks. CA 95628 GLERK, U.S. DISTRICT COURT

; EASTERN DISTRICT OF CALI
Phone: 916-705-8006 oy CALIFORMNIA

 

aussieker 1 @gmail.com ORPUIY CLERK

in pro per
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
G18" GY -52 3 404M AG Ps
Mark Aussieker, No.
Plaintiff,
Vv. COMPLAINT FOR DAMAGES

Trial by Jury not requested
M&S GREEN-POWER ENERGY, INC,

SHIRAN PILO and CALIFORNIA
ENERGY REBATE PROGRAM,
FERMAIN FLORES

Defendant(s)

 

 

 

Plaintiff MARK AUSSIEKER (“Plaintiff”), on behalf of himself alleges as follows: ,

1. Plaintiff Mark Aussieker (‘Plaintiff or “Mr. Aussieker”) brings this action to
enforce the consumer-privacy provisions of the Telephone Consumer Protection Act
“TCPA”, 47U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public
outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims v.
Arrow Fin. Servs., LLC, 132.8. Ct. 740, 745 (2012).

2. Upon information and belief, Defendants have jointly and severally
placed telemarketing calls to a telephone number Mr. Aussieker had registered on the

national Do Not Call Registry without Mr. Aussiekers consent. As a result, Defendants

1

 

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 2 of 19

are liable for those calls.
PARTIES

3. Plaintiff Mark Aussieker is an individual and resident of the state of California.

4. Defendant M&S GREEN-POWER ENERGY, INC is a California Corporation,
does business as a licensed contractor and is a "person" as defined by 47 US.C. § 153 (39).
Will be reffered to as “DEFENDANT M&S”

5. Defendant SHIRAN PILO is the President, CEO, registered Agent and
Responsible Managing employee of M&S GREEN-POWER ENERGY, INC. Will be reffered
to as “DEFENDANT SHIRAN”

6. Defendant “CALIFORNIA ENERGY REBATE PROGRAM” is a
FICTITIOUS BUSINESS NAME (# 2018001457 LA county) of M&S GREEN-POWER
ENERGY, INC in Los Angeles, CA. Will be referred to “DEFENDANT CARE”

7. Defendant FERMAIN FLORES, cslb lic # 1035895 is the responsible
managing operator and director of M&S GREEN-POWER ENERGY, INC.

Jurisdiction & Venue

8. The Court has federal question subject matter jurisdiction over these
TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

9. Venue is proper pursuant to 28 U.S.C. § 1391 (b)(2) because the Plaintiff is
a resident of this district, which is where he received the illegal telemarketing calls that are
the subject of this lawsuit.

10. Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a
substantial part of the events or omissions giving rise to the claims occurred within this
District.

11. This Court has personal jurisdiction over the parties because Defendants

2

 

 
 

10
i
12
13
14
15
16
7
18
19
20
21
22
23
24

26
27
28

 

Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 3 of 19

systematically and continually have conducted business in the State of California.
Likewise, Plaintiff's rights were violated in the State of California and his claims arose out
of his contact with Defendants from California.
TCPA Background
12. In 1991, Congress enacted the TCPA to regulate the explosive growth of the
telemarketing industry. In so doing, Congress recognized that “[u|nrestricted telemarketing . .
. can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991,

Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

THE TCPA PROHIBITS TELEMARKETING CALLS TO NUMBERS LISTED ON THE

DO NOT CALL REGISTRY, UNLESS THE CALLER HAS THE RECIPIENT’S SIGNED,

WRITTEN CONSENT.

13. The national Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those
numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored
indefinitely, or until the registration is cancelled by the consumer or the telephone number is
removed by the database administrator.” /d.

14. The TCPA and implementing regulations prohibit the initiation of telephone
solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47
C.F.R. § 64.1200(c)(2).

15. | A person whose number is on the Registry, and who has received more than
one telephone call within any twelve-month period by or on behalf of the same entity in
violation of the TCPA, can sue the violator and seek statutory damages. 47 U.S.C. §
227(c)(5).

16. The regulations exempt from liability a caller who has obtained the

 

 
10
1]
12
13
14
15
16
17
18
19
20
2]
22

24
25
26
27

28

 

Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 4 of 19

subscriber’s signed, written agreement to receive telephone solicitations from thecaller.

47 C.F.R. § 64.1200(c)(2)ai). That agreement must also include the telephone number
to which the calls may be placed. /d.

Factual Allegations

17. Plaintiffs phone number ending in 8006 was added to the Do Not Call list in
February 2003

18. DEFENDANTS placed calls to plaintiff for telemarketing purposes.

19. Plaintiff received telemarketing calls from DEFENDANTS.

20. Mr. Aussieker never consented to receive these calls.

21. Mr. Aussieker has a concrete injury being the receipt of such phone calls that
Congress intended to remedy through passage of the TCPA.

22. Mr. Aussieker’s concrete injury as it relates to the Spokeo decision is loss of
productivity for answering the call, decreased battery life, could not listen to music while on
the phone, the nuisance of receiving a telephone call with a pre-recorded message,
defendants bothering him with unrequested solicitations.

23. On 11/1/2018 DEFENDANTS or its authorized agent placed a prerecorded voice
message telephone call (the "First Call') to Plaintiffs cellular telephone number (916-705-8006)
for the commercial purpose of selling consumer goods and services, During and/or in regard to
the First Call, Defendant knowingly and/or willfully:

o Called Plaintiffs cellular telephone without Plaintiff's prior express consent or
approval

o The information transmitted to plaintiffs caller ID (916-233-2437) was deliberately
falsified to disguise the calling party’s identity. The calling party did not have a

presence in the 916 area code.

 

 

 
 

10
11
12
13
14
15
16
17
18
19

21
22

24
25
26
27
28

 

Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 5 of 19

o Defendant used an “automatic telephone dialing system” as defined by 47 U.S.C. §

227(a)(1) to place its call to Plaintiff seeking to solicit its services.

See.bxnibi tO

o Played a pre-recorded message to about ways-to-sa on-ene

    

     

=? OE onathstatse o

o Defendant Failed to check Plaintiffs name and telephone number(s) on its Do-Not-
Call List

© Because DEFENDANTS took great care in disguising the identity and company
for which the calls are made upon, Plaintiff booked an appointment to meet the

calling party.

24. On 11/1/2018 Defendant called Plaintiff from (559-390-0868) “confirmation
call” to confirm the appointment. Plaintiff took notes during the confirmation call in which he
wrote that the callers name was Maria from CALIFORNIA ENERGY REBATE PROGRAM.
Maria gave three possible names for the sales reps to visit on 11/2/18 (Franky, Mellisa or David)
and informed plaintiff that the sales rep had an 818 area code phone.

25. On 11/2/18- An individual arrived at plaintiffs’ house for the appointment. The
individual spoke to plaintiff through a ring security camera and introduced himself as Franky,
with M&S GREEN-POWER ENERGY, INC. Plaintiff requested Frank speak on the telephone
instead of through security system. The two individuals spoke briefly. Franky had an 818 phone
number and refused to give plaintiff his home improvement sales license number.

26. On 11/2/18- plaintiff emailed DEFENDANT SHIRAN requesting vendor contact
information with the subject line do not call violation”. A person immediately called after the
email from 818-216-6132 who purported to be CEO Shiran. The number is confirmed to be of
CEO Shiran. The call was in response to the email to say there was no vendor, her company did

all the calls and since there was an actual call center in Sacramento, they were allowed to

5

 
 

 

 

Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 6 of 19

manipulate the caller id to show they were calling from Sacramento. DEFENDANT SHIRAN
claimed she was aware of the Do not call list but not responsible for the telephone calls to
numbers on the Do Not call list since she purchased the list from Data Source. CEO Shiran
advised plaintiff that Franky is an owner and did not need a home improvement license and

27. Plaintiff concludes that DEFENDANT SHIRAN “specifically, individually and

personally directed and authorized all of the telephone calls, was intimately involved in the
purchase of the leads, took the measures to disguise the true calling party by obtaining a
fictitious business names, also directing that the phone number be spoofed.

28. | December 11th, 2018, Defendants or its authorized agent placed a prerecorded

voice message telephone call (the "Second Call") to Plaintiffs cellular telephone number (916-
705-8006) for the commercial purpose of selling consumer goods and services.

29. During and/or in regard to the Second Call, Defendant knowingly and/or

willfully:

a. Called Plaintiff's cell phone without prior express consent or approval;

b. The information transmitted to plaintiffs caller ID (916-895-7965) was
deliberately falsified to disguise the calling party’s identity. The calling party did
not have a presence in the 916 area

C. Defendants used an “automatic telephone dialing system” as defined by 47
U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.

d. Defendants Played a pre-recorded message about-+ebates-available-toreplace.
cimttoes, SEE ExWbi | B

e. Defendants Failed to record Plaintiffs name and telephone number(s) on its Do-
Not-Call List

f. Because Defendants took great care in masking the name and company for which

6

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 7 of 19

the calls are made upon, Plaintiff tried to book an appointment to meet the calling
party in person.

30. Plaintiff pressed “one” to be connected to a live operator after the pre recorded
message ended. The live operator identified herself as Maria with CALIFORNIA ENERGY
REBATE PROGRAM. The call was disconnected after plaintiff gave Maria first and last name.

31. Plaintiff immediately called Maria with the number she had called from on Nov
1°, 2018 “confirmation call” Maria apologizes for the disconnection. Plaintiff wants to speak
with a manger. Plaintiff hangs up and calls back again to get a hold of someone else who will
connect call to manager.

32. Plaintiff calls back again and correctly asks to speak with Shiran the CEO/ owner
of M&S GREEN-POWER ENERGY, INC. A gentleman refuses to admit that M&S GREEN-
POWER ENERGY, INC and CALIFORNIA ENERGY REBATE PROGRAM are one and the
same company.

33. CEO Shiran “specifically, individually and personally knew about the previous
calls and complaints using illegal telemarketing calls.

34. Defendant SHIRAN PILO ignored plaintiffs prior complaint regarding calling
people on the do not call list, using robo calls but also negligently failed to take or order

appropriate action to avoid any future harm by stopping the illegal sales practice.

CAUSES OF ACTION
COUNT 1
(1“ call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.

§227(c)(5)(B)

37. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

7

 

 

 
 

10
1]
12

14
15
16
17
18
19
20
21

23
24
25
26

28

 

Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 8 of 19

38. Defendant’s own conduct and/or by the fact that others made those calls on its behalf,
ignoring the Do-Not-Call List, as demonstrated by Defendant's Call to Plaintiffs cell
phone, violated 47 U.S.C.§227(c)(5)(B) and 47 C.F.R. §64.1200(d)(6) and, therefore,
Plaintiff is entitled to an award of statutory damages in the minimum amount of $500 for

this violation.

39. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
in failing to check the numbers against a cell phone list constitutes a knowing and/or willful
violation of 47 U.S.C. §227(c)(5)(B) and 47 C.F.R. §64.1200(d)(2) .. Furthermore,
Defendant's conduct, in placing the Call to Plaintiff's cell phone, spoofing the caller id,
giving false name of the party calling , not disclosing the true name, telephone number and
address of the business constitutes a knowing and/or willful violation of 47
C.F.R.§64.1200(b)(2) and 47 C.F.R. §64.1200(d)(4) and therefore, Plaintiff is entitled to an

award of statutory treble damages in the amount of $1,500 for this violation.

COUNT 2

(nd call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(¢)(5)(B)
40. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

41. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
in failing to maintain a record of Plaintiffs previous demand that the Plaintiffs name and
telephone number go on its Do-Not-Call List, as demonstrated by Defendant's Call to
Plaintiffs cell phone, violated 47 U.S.C.§227(c)(5)(B) and 47 C.F.R. §64.1200(d)(6) and,

therefore, Plaintiff is entitled to an award of statutory damages in the minimum amount of

 

 
 

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 9 of 19

$500 for this violation.

42. Defendant’s own conduct and/or by the fact that others made those calls on its behalf,
in failing to check the numbers against a cell phone list constitutes a knowing and/or willful
violation of 47 U.S.C. §227(c)(5)(B) and 47 C.F.R. §64.1200(d)(2) . Furthermore,
Defendant's conduct, in placing the Call to Plaintiff's cell phone, spoofing the caller id,
giving false name of the party calling , not disclosing the true name, telephone number and
address of the business constitutes a knowing and/or willful violation of 47
C.F.R.§64.1200(b)(2) and 47 C.F.R. §64.1200(d)(4) and therefore, Plaintiff is entitled to an
award of statutory treble damages in the amount of $1,500 for this violation.
COUNT 3
(1* call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(b)(1)(A) (iii) — Auto Dialer

43, Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
44, Defendant’s own conduct (b) by the fact that others made those calls on its behalf by
placing a Call to Plaintiff's cell phone using an automated dialing system, violated 47 C.F.R.

§ 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(D) and, therefore, Plaintiff is entitled to an

award of statutory damages in the minimum amount of $500 for this violation.

45. Asa result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to an award of $1,500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

COUNT 4

(2"" call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.

 

 
 

10
il
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

Case 2:18-cv-03234-JAM-AC Document 1 Filed 12/20/18 Page 10 of 19
§227(b)(1)(A)(iii) — Auto Dialer
46. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

47, Defendant’s own conduct (b) by the fact that others made those calls on its behalf by
placing a Call to Plaintiff's cell phone using an automated dialing system, violated 47 C.F.R.
§ 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(D) and, therefore, Plaintiff is entitled to an

award of statutory damages in the minimum amount of $500 for this violation.

48. As aresult of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to an award of $1,500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

COUNTS
(1st call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(b)(1)(A) (Gil) — Pre Record Message

49. Defendants! conduct, in placing the Call to Plaintiff's cell phone to deliver an
unsolicited pre recorded message to Plaintiff without Plaintiff's prior express consent or
approval, constitutes a violation of 47 U.S.C. §227(b)()(B) and 47 C.F.R. §64.1200(a)(2)
and, therefore, Plaintiff is entitled to an award of statutory damages in the minimum amount
of $500 for this violation.
50. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
in placing the Call to Plaintiff's cell phone to deliver an unsolicited advertisement to
Plaintiff without Plaintiff's prior express consent or approval, constitutes a knowing
and/or willful violation of 47 U.S.C. §227(b)()(B) and CFR 47§64.1200(a)(2) and,

therefore, Plaintiff is entitled to an award of statutory treble damages in the amount of

10

 

 
 

 

Case 2:18-cv-03234-JAM-AC Document 1 Filed 12/20/18 Page 11 of 19

$1,500 for this violation
COUNT 6
qn call - Violation of the Telephone Consumer Protection Act, 47 U.S.C,
§227(b)(1)(A)(ii) — Pre Recorded Message
51. Defendants' conduct, in placing the Call to Plaintiff's cell phone to deliver an
unsolicited pre recorded message to Plaintiff without Plaintiff's prior express consent or
approval, constitutes a violation of 47 U.S.C. §227(b)(I)(B) and 47 C.F.R. §64.1200(a)(2)
and, therefore, Plaintiff is entitled to an award of statutory damages in the minimum amount
of $500 for this violation.
52. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
in placing the Call to Plaintiff's cell phone to deliver an unsolicited advertisement to
Plaintiff without Plaintiffs prior express consent or approval, constitutes a knowing
and/or willful violation of 47 U.S.C. §227(b)()(B) and CFR 47§64.1200(a)(2) and,
therefore, Plaintiff is entitled to an award of statutory treble damages in the amount of
$1,500 for this violation
COUNT 7
RATIFICATION

53. Plaintiffs incorporate herein by reference the preceding paragraphs as if fully set forth
herein, and count against SHIRAN PILO and M&S GREEN-POWER ENERGY, INC
54. SHIRAN PILO was the CEO, and an employee of M&S GREEN-POWER ENERGY,
INC during all relevant times
55. At the time of the acts alleged herein, there was an actual or assumed agency
relationship between SHIRAN PILO and M&S GREEN-POWER ENERGY, as well as
between SHIRAN PILO and M&S GREEN-POWER ENERGY ‘s Corporate officers.

1]

 

 
 

10
1]
12

14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 12 of 19

56. Despite SHIRAN PILO’s knowledge of the allegations made in the November Qn
email and discussions of TCPA violations, no action was taken and the calling continued.
57. M&S GREEN-POWER ENERGY ‘s Corporate officers SHIRAN PILO and
FERMAIN FLORES, having been made aware of the violations 47 U.S.C. § 227 et seq and
continuing on, SHIRAN PILO and FERMAIN FLORES are individually responsible for the
violations. The general tort rule that ‘corporate officers or agents are personally liable for
those torts which they personally commit, or which they inspire or participate in, even
though performed in the name of an artificial body’. Corporate officers SHIRAN PILO and

FERMAIN FLORES are thus responsible for continued violations 47 U.S.C. § 227 et seq.

COUNT 8

RATIFICATION
58. Plaintiffs incorporate herein by reference the preceding paragraphs as if fully set forth
herein, and count against FERMAIN FLORES and M&S GREEN-POWER ENERGY, INC
59. FERMAIN FLORES 1s the Responsible Managing Officer for M&S GREEN-POWER
ENERGY, INC corporate license during all relevant times
60. At the time of the acts alleged herein, there was an actual or assumed agency
relationship between FERMAIN FLORES and M&S GREEN-POWER ENERGY, as well
as FERMAIN FLORES and M&S GREEN-POWER ENERGY ‘s Corporate officers.
61. M&S GREEN-POWER ENERGY does not employ any Home improvement
salesperson
62. On the 11/2/18 an unlicensed salesperson by the name of “Franky” arrived at plaintiffs

house and texted Plaintiff that he had a Home improvement license as required by:

 

'**Universal Elections, 787 F. Supp. 2d at 416 (internal citations omitted); see also Am. Blastfax,Inc., 164
F. Supp. 2d at 898

12

 

 
Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 13 of 19

1 Business and Professions code 7152 (1) “Home improvement
salesperson” is a person who is registered under this chapter and

2 engaged in the business of soliciting, selling, negotiating, or
executing contracts for home improvements, ...on behalf of a home

3 improvement contractor licensed under this chapter.

4 (b) A home improvement salesperson shall register with the board
in order to engage in the business of, or act in the capacity of, a

5 home improvement salesperson.

6

7 (c) The following shall not be required to be registered as home
improvement salespersons:

8

9

(1) An officer of record of a corporation licensed pursuant to this
10 chapter, or a manager, member, or officer of record of a limited
liability company licensed pursuant to this chapte

11

12 63. The plaintiffs house and business location for M&S GREEN-POWER ENERGY are
13 395 miles apart.

8 64. In December of 2018, an individual posted a bad review on Yelp for M&S GREEN-
. POWER ENERGY for a roof install in Sebastapool, CA. This job was 450 miles from

7 FERMAIN FLORES home office.

18 65. FERMAIN FLORES knew or should have known that M&S GREEN-POWER

19 ENERGY was doing jobs all over the state of California without using a Home

20 improvement salesperson.

21 66. FERMAIN FLORES participated in the scheme whereby jobs would be sold illegally
°° and he continued to do so for his own pecuniary benefit.

’ 67. The general tort rule that ‘corporate officers or agents are personally liable for those
5 torts which they personally commit, or which they inspire or participate in, even though
26 performed in the name of an artificial body’. Corporate officers SHIRAN PILO and

27

 

> -*Universal Elections, 787 F. Supp. 2d at 416 (internal citations omitted); see also Am. Blastfax,Inc., 164
28 | F. Supp. 2d at 898

13

 

 

 

 
Case 2:18-cv-03234-JAM-AC Document 1 Filed 12/20/18 Page 14 of 19
] FERMAIN FLORES are thus responsible for continued violations 47 U.S.C. § 227 et seq.
2 COUNT 9
D VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW, CAL. BUS. & PROF.
4 CODE SECTION 17200, ET SEQ.
37. Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as if
5
6 fully set forth herein
7 38. Defendants practice of making telephone calls to Plaintiff on his cellular
8 telephones via an “‘automatic telephone dialing system” without his prior express
9 consent within the meaning of the TCPA violates 47 U.S.C. § 227 et seq., and the Rules
10 promulgated there under.
1]
39. Defendants practice of making telephone calls to Plaintiff without Displaying a
12
3 telephone number that can be called during regular business hours to ask to no longer be
5
14 called violates 47 c.fr. § 64.1601(e)(1)., and the Rules promulgated there under.
15 40. Defendants conduct described herein violates Cal. Bus & Prof.Code § 17200 et
16 seq. (the “UCL” ) in the following respects
\7 41. Defendants hiring of and supervision of vendors employing automated and
18
predictive dialing techniques to harass Plaintiff is unlawful and a violation of the UCL.
19
42. Defendants had a pattern and practice of falsifying the caller id transmitted so that a
20
3} new phone number would appear each time defendant called.
22 43. Defendants deliberately falsified the caller id displayed on plaintiffs phone to cover up
23 the calling party’s identity which served three illicit purposes
24 ° Plaintiff could not readily identify the caller as being someone who had
25 .
previously called.
26
° Plaintiff could not block the caller to prevent any further contact from
27
defendant
28
14

 

 

 

 
 

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-03234-JAM-AC Document1 Filed 12/20/18 Page 15 of 19

* Plaintiff would have no way of reaching plaintiff to tell them to stop calling
44. But for the Defendants constant change in phone numbers, the plaintiff is insured
because he can no longer block a caller who telemarkets. He can’t effectively screen out
telemarketers who have called in the past, and there is no way to reach out to them to tell
them to stop.
45. Defendant’s use of automated and predictive dialing techniques to harass Plaintiff
is unlawful and a violation of the UCL.
46. Each of Defendant violations of the TCPA, and Telemarketing Sales Rules
constitute a separate and independent violation of the UCL because such conduct was
illegal and unfair competition within the meaning of the UCL
47. UCL’s causation requirements: Plaintiff would not have otherwise answered the
phone but for the [defendants’ alleged misconduct — spoofing caller id to trick plaintiff
into thinking its not the same person who has called in the past]
48. UCL’s causation requirements: Plaintiff would not have received any
telemarketing calls from plaintiff but for the [defendants’ alleged misconduct — making
telemarketing calls that violated 47 U.S.C. § 227 et seq]
49. The harm to Plaintiff arising from Defendant’s illegal practices outweighs the
utility, if any, of those practices.
50. The illegal business practices of Defendant are immoral, unethical, oppressive,
unscrupulous, and/or substantially injurious to Plaintiff.
51. Unless restrained by this Court, Defendant will continue to engage in the illegal
acts and practices alleged above.
52. Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiff and the Class are therefore

entitled to

15

 
 

 

Case 2:18-cv-03234-JAM-AC Document 1 Filed 12/20/18 Page 16 of 19

an Order requiring Defendant to cease the unlawful acts alleged herein
PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment against M&S GREEN-POWER ENERGY, INC,
SHIRAN PILO and FERMAIN FLORES , both jointly and severally for the following:

1, Injunctive relief prohibiting such violations of the TCPA, and the UCL by
Defendants in the future.

2. For an order finding in favor of Plaintiff, on all counts asserted herein;

3. For an order awarding statutory damages to plaintiff in the sum certain
amount of $9,000, as detailed in counts 1-6.

4, Any other relief the court deems proper.

Respectfully Submitted this 19th Day of December, 2018.

Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below, I certify to
the best of my knowledge, information, and belief that this complaint: (1) is not being presented
for an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.I agree to provide the Clerk’s Office with any changes to my address
where case-related papers may be served. I understand that my failure to keep a current address
on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: De é. 2a" , 20/8.

Signature of Plaintiff

 

 

Printed Name of Plaintiff Wank. Was EL,

16

 

 
 
 

; : Fake soi kn 1 Filed iret (ORE ef of 19

   
  
   

Tax messnrye> 7% ren

 

  

“
<& 2
(818) AYB1498 Boers B 3G oe «
Tar WOUId Be Very Uae 1 would KS

need to get to permission from the
oHice are we going to schedule
another appointment to come out

 
  

 

there?
tee : What's the square faotage of your
No it’s 2 good price home 4 g you
if there is no dry rot damage on the
Ico word cn the eaves on the house

itself then {can make f happen if
you want the thermo paint if woudd
be 2000 more The coal life paint is
an energy fission product it comas
. nat with a Hfetine warranty end it helps
RARE to reduce on your utiles sohisa
little bit mare expensive than a
regulars paint job

 

You're funny

 
    

Nice try
And we also have a fot of programs
out there that the and you don’t
have to exchange any money
. os :
Be as ae o
F287 PRA @ OF

 

 

1 Call

       
 

               

    

   

 

 

    

   

   

  

 

Spaar ee E37 PM fe 8 66% ee a 49 08 .
(916) 895-7965
(559) 390-0868 (818)

Today
Today Eeao AM incoming Cali 4 minutes
"ROL EM  Outeeing Cali Se Suigaivg Cah Fawrutes
IO BM Outgoing Cali ES seconds

Create New Co ~

Robo call sell windows pce beaton
Maria was verifier- w/ ca
renewable energy program

 

 
pf 19

    

 

 

 

    
 

 

 

 

               
  

 

18=cv-03234-JAM-AC Document 1 Filed 12/20/18 Page

 

yalold ueds

Case°2

divyoo) auoud asuaAay

 

  

 

a

 
 

 

 

 

SDE

| so629689T5 | GO6s-G8R-9TS F

x

 

 

 
 

ied Bdoh ages rig”
I$ 44. (Rev. 12/12) Case 2:18-Cv-03234-JAM Ae COVER SHEE? 1/20/18 Cage 19 Af 4,

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

MARK Aussiekee MRS Green Power Enemy
(b) County of Residence of First Listed Plaintiff On crarmento__ County of Residence of First Listed Defendant bos _ Buns

(EXCEPT IN U.S. PLAINTIFF CASES) (CIN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(¢) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (/f Known)

218-cy -3.23 4 JAM AC PS

 

 

Il. BASIS OF JURISDICTION (Ptace an “NX” in One Box Only) Hit. CITIZENSHIP GF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
, (For Diversity Cases Only) and One Box for Defendanv
i) US. Government m3 Federal Question PTF DEF PTFE DEF
Plaintiff? (ULS. Government Not a Party) Citizen of This State Gol O 1. Incorporated or Principal Place Oo 4 m4

of Business In This State

7 2. U.S. Government 4 Diversity Citizen of Another State C2 M 2. Incorporated and Principal Place Mm s 5
Defendant (Indicate Citizenship of Parties in Item ITD) of Business In Another State
Citizen or Subject of a o 3 O 3 Foreign Nation 7% 6 16

Foreten Country

 

   
 

IV, NATU RE OF SUIT (Place an “X" in One Box Only)

 

1 110 Insurance PERSONAL INJURY PERSONAL INJURY — | { 625 Drug Related Seizure CH 422 Appeal 28 USC 158 1 375 False Claims Act

CF 120 Marine 3 310 Airplane ©) 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal C1 400 State Reapportionment

Cl 130 Miller Act C} 315 Airplane Product Product Liability (1 690 Other 28 USC 157 C1 410 Antitrust

C} 140 Negotiable Instrument Liability 1) 367 Health Care/ ( 430 Banks and Banking

CI 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical EP ’ HVS | 4 450 Commerce
& Enforcement of Judgment Slander Personal Injury Th 820 Copyrichts Cl 460 Deportation

CH LS! Medicare Act CF 330 Federal Employers” Product Liability CF $30 Patent [} 470 Racketeer Influenced and

CH 152 Recovery of Defaulted Liability [368 Asbestos Personal C) 840 Trademark Corrupt Organizations
Student Loans [1 340 Marine Injury Product 1 480 Consumer Credit
(Excludes Veterans) [ 345 Marine Product Liability oe cee ee : C} 490 Cable/Sat TV

       
 

8611 H TA (1395ff) C1 850 Securities/Commodities/

[1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [0 710 Fair Labor Standards a

of Veteran’s Benefits CI 350 Motor Vehicle 7 370 Other Fraud Act CH 862 Black Lung (923) Exchange
FI 160 Stockholders’ Suits (1 355 Motor Vehicle 37! Truth in Lending C) 720 Labor/Management CF 863 DIWC/DIWW (405(g)) ‘B" 890 Other Statutory Actions
190 Other Contract Product Liability C1 380 Other Personal Relations C 864 SSID Tithe XVI 891 Agricultural Acts
(3 195 Contract Product Liability | C7 360 Other Personal Property Damage (740 Railway Labor Act Cl 865 RSI (405(g)) © 893 Environmental Matters
[196 Franchise Injury (TW) 385 Property Damage C7} 751 Family and Medical Cl) 895 Freedom of Information

C1 362 Personal Injury - Product Liability Leave Act Act
Medical Malpractice 790 Other Labor Litigation 896 Arbitration

   
   

 
   

a : ; foe : ONT 0 791 Employee Retirement | EEDERAL PAX SUITS 9 | C1 899 Administrative Procedure
210 Land Condemnation im) 1 440 Other Civil Tights Habeas Corpus: Income Security Act C} 870 Taxes (U.S. Plaintiff Act/Review or Appeal of
C1 220 Foreclosure 1 441 Voting (J 463 Alien Detainee or Defendant) Agency Decision
& 230 Rent Lease & Ejectment (7) 442 Employment [510 Motions to Vacate ( 871 IRS—Third Party f 950 Constitutionality of
CF 240 Torts to Land CI 443 Housing/ Sentence 26 USC 7609 State Statutes
O 245 Tort Product Liability Accommodations 1 530 General
OF 290 All Other Real Property (J 445 Amer, w/Disabilities - | 1 535 Death Penalty

Employment Other: Ch 462 aturalization Application
CF 446 Amer. w/Disabilities - | (71 540 Mandamus & Other | [1 465 Other Immigration

Other [1 550 Civil Rights Actions
Of 448 Education C1 555 Prison Condition

C1 560 Civil Detainee -
Conditions of

 

 

 

 

 

Confinement
V. ORIGIN (Place an “X” in One Box Only)
1 Onginal [2 Removed from Cl) 3) Remanded from 4 Reinstatedor (1 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation

(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

    
 

 

VI. CAUSE OF ACTION

Brief description of cause:

Vidlations of Teleghone Consume Plolectum Prot

VIL REQUESTED IN [) CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P q Ob JURY DEMAND: C1 Yes 8@°No
VHT. RELATED CASE(S) :
See instructions):
IF ANY “ JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD

 

 

 

 

 

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 

 

 
